


Exhibit 10.7

 

FORM OF SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (the “Agreement”) is made and executed as of July
9, 2015, by and among (i) GROWLIFE, INC., a corporation incorporated under the
laws of the State of Delaware (the “Company”), (ii) Business Bloom Inc., a
corporation incorporated under the laws of the State of California, Evergreen
Garden Centers LLC, a limited liability company organized and existing under the
laws of the State of Delaware, Growlife Hydroponics, Inc., a corporation
incorporated under the laws of the State of Delaware, Rocky Mountain
Hydroponics, a limited liability company organized and existing under the laws
of the State of Colorado, SG Technologies Corp., a corporation incorporated
under the laws of the State of Nevada, Soja, Inc., a corporation incorporated
under the laws of the State of California,, PHOTOTRON Inc., a corporation
incorporated under the laws of the State of California, and Growlife Productions
Inc., a corporation incorporated under the laws of the State of California, as
joint and several guarantors (together, jointly and severally, the “Guarantors”
and together with the Company, the “Credit Parties”), (iii) TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands, as lender (the “TCA”), and (iv) _____________________ (the
“Subordinated Creditor”).

 

W I T N E S S E T H:

 

WHEREAS, the Subordinated Creditor has previously made a loan to and has
existing secured obligations outstanding and owed by the Credit Parties
(collectively, the “Existing Obligations”), which obligations are evidenced by,
among other things, that certain 6% Senior Secured Convertible Note, dated as of
March 16, 2012, issued by the Company in favor of the Sterling Scott, as
subsequently amended and assigned to the Subordinated Creditor pursuant to that
certain Note Purchase Agreement, dated as of September 10, 2014, by and between
Sterling Scott and the Subordinated Creditor, of which $_______________ plus
interest is outstanding as of the date hereof; and

 

WHEREAS, TCA desires to purchase from the Company and the Company desires to
sell and issue to TCA up to Three Million and No/100 Dollars ($3,000,000.00) of
senior secured convertible, redeemable debentures (the “Debenture(s)”) in
connection with that certain Securities Purchase Agreement, dated as of April
30, 2015 and made effective as of July 9, 2015 (the “Purchase Agreement”), by
and between the Company and TCA; and

 

WHEREAS, all of Credit Parties’ obligations to TCA under the Purchase Agreement
and other Transaction Documents are secured by those certain Security
Agreements, each dated of even date with the Purchase Agreement, each made by
and between each Credit Party and TCA (the “Security Agreement”), which Security
Agreements provide to TCA a continuing and unconditional first priority security
interest (“TCA’s Security Interest”) in the “Collateral” (as used in this
Agreement, such term shall have the meaning ascribed to it in the Security
Agreements) of the Credit Parties; and

 

1

--------------------------------------------------------------------------------




WHEREAS, the Subordinated Creditor has agreed to subordinate: (i) all of Credit
Parties’ indebtedness and obligations to the Subordinated Creditor, including,
but not limited to the Existing Obligations, whether presently existing or
arising in the future, as amended, restated, renewed or supplemented from time
to time, except such of Subordinated Creditor’s existing debt or obligations
consented to in writing by Lender following the date hereof on a case by case
basis (the “Subordinated Debt”); and (ii) all of the Subordinated Creditor’s
security interests of any nature or kind in the Credit Parties’ property and
assets, to the “Senior Debt” (as hereinafter defined) and to TCA’s Security
Interest, all as more specifically hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the Credit Parties, TCA
and the Subordinated Creditor does hereby agree as follows:

 

1.             Recitals; Definitions. The recitals set forth above are true and
correct and are incorporated herein by reference. Capitalized terms used in this
Agreement and not otherwise defined herein, shall have the same meanings
ascribed to such terms in the Purchase Agreement.

 

2.             Subordination. Until the Obligations and all other obligations of
any nature or kind of the Credit Parties to TCA under the Purchase Agreement,
Debentures and all other Transaction Documents, whether now existing or
hereafter arising, together with all costs of collection (including attorneys’
fees and court costs and expenses throughout all trial and appellate levels and
all negotiations, mediations, arbitrations and bankruptcy proceedings)
(collectively, the “Senior Debt”) are indefeasibly paid in full (hereinafter
referred to as a “Discharge” or as the Senior Debt being “Discharged”), the
Subordinated Creditor does hereby subordinate: (i) any right to payment or
distribution by or on behalf of the Credit Parties, directly or indirectly, of
assets of the Credit Parties of any kind or character for or on account of the
Subordinated Debt; and (ii) any and all security interests, liens, charges,
encumbrances or other interests that the Subordinated Creditor may have or
obtain at any time in any assets of the Credit Parties to secure the
Subordinated Debt (the “Existing Liens”), to the prior payment in full of the
Senior Debt, and to TCA’s Security Interest in the Collateral, and the
Subordinated Creditor agrees that until such time as the Senior Debt has been
Discharged, any and all Existing Liens shall be junior and subordinate to TCA’s
Security Interest, and TCA’s Security Interest shall be first, senior and prior
to each of the Existing Liens. The priority specified in the preceding sentence
shall be applicable irrespective of the dates, times or order of attachment or
perfection of the Existing Liens, the time or order of filing of any Existing
Liens, the time or order of filing of any financing statements relating to any
of the Existing Liens, the time or order of obtaining control or possession, the
giving or failure to give notice of the acquisition or expected acquisition of
any purchase money liens, the failure to perfect or maintain the perfection or
priority of TCA’s Security Interest or the failure of TCA to obtain control or
possession of any Collateral. The Subordinated Creditor, to the fullest extent
permitted by applicable law, waives as to TCA, any requirement regarding, and
agree not to demand, request, plead or otherwise claim the benefit of, any
marshaling, appraisement, valuation or other similar right that may otherwise be
available to the Subordinated Creditor under applicable law with respect to any
Collateral.

 

3.            No Payments or Enforcement. Until the Senior Debt is Discharged,
the Subordinated Creditor will not demand or receive from the Credit Parties,
and the Credit Parties

 

2

--------------------------------------------------------------------------------




will not pay to the Subordinated Creditor, all or any part of the Subordinated
Debt, by way of payment, prepayment, setoff, lawsuit or otherwise, nor will the
Subordinated Creditor exercise any remedy with respect to any of the Existing
Liens against any assets or property of the Credit Parties, nor will the
Subordinated Creditor commence, or cause to commence, prosecute or participate
in any administrative, legal or equitable action against the Credit Parties.

 

4.            Subordination Upon Any Distribution of Assets of the Credit
Parties. In the event of any payment or distribution of assets of the Credit
Parties of any kind or character, whether in cash, property, or securities, upon
the dissolution, winding up, or total or partial liquidation or reorganization,
readjustment, arrangement, or similar proceeding relating to the Credit Parties,
or their property, whether voluntary or involuntary, or in bankruptcy,
insolvency, receivership, arrangement, or similar proceedings or upon an
assignment for the benefit of creditors, or upon any other marshaling or
composition of the assets and liabilities of the Credit Parties, or otherwise
(such events, collectively, the “Insolvency Events”): (i) all amounts owing on
account of the Senior Debt shall first be paid in full and in cash, or payment
provided for in cash or in cash equivalents, before any payment or distribution
is made on account of the Subordinated Debt; and (ii) to the extent permitted by
applicable law, any payments or distributions on account of the Subordinated
Debt to which the Subordinated Creditor would be entitled except for the
provisions hereof, shall be paid or delivered by the trustee in bankruptcy,
receiver, assignee for the benefit of creditors, or other liquidating agent
making such payment or distribution directly to TCA for application to the
payment of the Senior Debt in accordance with clause (i), after giving effect to
any concurrent payment or distribution or provision therefor to TCA in respect
of such Senior Debt.

 

5.            Payment Over to Senior Lender. In the event that any payments or
distributions on account of the Subordinated Debt or in any way relating to the
Collateral or any assets or property of the Credit Parties shall be received in
contravention of this Agreement by the Subordinated Creditor before all Senior
Debt is Discharged, such payments or distributions shall be held in trust for
the benefit of TCA and shall be immediately paid over or delivered to TCA, in
the same form as received, with any necessary endorsements, for application to
the payment of the Senior Debt remaining unpaid, after giving effect to any
concurrent payments or distributions to TCA in respect of the Senior Debt.

 

6.            Release of Collateral Upon Permitted Collateral Sale. In
connection with any sale, lease, exchange, transfer or other disposition of
Collateral or any other assets of the Credit Parties by TCA, the Subordinated
Creditor hereby agrees: (i) that upon the written request of TCA with respect to
the Collateral or other assets subject to such sale or other disposition (which
written request shall specify the proposed closing date), release or otherwise
terminate any Existing Liens on such Collateral or other assets; (ii) to
promptly deliver such terminations of financing statements, partial lien
releases, mortgage satisfactions and discharges, endorsements, assignments or
other instruments of transfer, termination or release (collectively, “Release
Documents”) and take such further actions as TCA shall reasonably require in
order to release and/or terminate the Existing Liens or any other claims that
the Subordinated Creditor may have on the Collateral or any other assets of the
Credit Parties subject to such sale or other disposition; provided that no such
Release Documents shall be filed or become effective until the closing of such
sale or other disposition; and (iii) shall be deemed to have consented under the
documents

 

3

--------------------------------------------------------------------------------




evidencing the Existing Obligations to such sale or disposition free and clear
of such Existing Liens or other claims or security interests the Subordinated
Creditor may have and to have waived the provisions of the documents evidencing
the Existing Obligations to the extent necessary to permit such transaction.

 

7.            Authorization to Senior Lender. If, while any Subordinated Debt is
outstanding, any Insolvency Event shall occur and be continuing with respect to
any of the Credit Parties or their property that constitutes a default or Event
of Default under the Purchase Agreement or any of the Transaction Documents: (i)
TCA is hereby irrevocably authorized and empowered (in the name of the
Subordinated Creditor or otherwise), to demand, sue for, collect, and receive
every payment or distribution in respect of the Subordinated Debt on the terms
and conditions provided herein and give acquittance therefor and to file claims
and proofs of claim and take such other actions (including voting the
Subordinated Debt) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of TCA hereunder (but in no event
shall TCA have any obligation to take any such actions); and (ii) the
Subordinated Creditor shall promptly take such action as TCA reasonably may
request to effectuate the provisions of this Agreement: (A) to collect the
Subordinated Debt for the account of TCA and to file appropriate claims or
proofs of claim in respect of the Subordinated Debt; (B) to execute and deliver
to TCA such powers of attorney, assignments, and other instruments as it may
request to enable it to enforce any and all claims with respect to the
Subordinated Debt consistent with the terms of this Agreement; and (C) to
collect and receive any and all payments and distributions on account of the
Subordinated Debt as provided herein until the Senior Debt is Discharged.

 

8.             Power of Attorney. The Subordinated Creditor hereby irrevocably
constitutes and appoints TCA, and any agent or representative of TCA, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Subordinated
Creditor and in the name of the Subordinated Creditor or in TCA’s own name, from
time to time in TCA’s discretion, for the purpose of carrying out the terms of
this Agreement, to take any and all action and to execute any and all documents
and instruments, in each case, which may be necessary or commercially reasonable
and appropriate to accomplish the purposes of this Agreement, including any
Release Documents, such power of attorney being coupled with an interest and
irrevocable. The Subordinated Creditor hereby ratifies all that said attorneys
shall lawfully do or cause to be done pursuant to the power of attorney granted
in this Section. No Person to whom this power of attorney is presented, as
authority for TCA to take any action or actions contemplated hereby, shall be
required to inquire into or seek confirmation from the Subordinated Creditor as
to the authority of TCA to take any action described herein, or as to the
existence of or fulfillment of any condition to this power of attorney, which is
intended to grant to TCA the authority to take and perform the actions
contemplated herein.

 

9.            Certain Agreements of the Subordinated Creditor.

 

(a)         No Benefits. The Subordinated Creditor understands that there are
various agreements between TCA and the Credit Parties evidencing and governing
the Senior Debt, and the Subordinated Creditor acknowledges and agrees that such
agreements are not intended to confer any benefits on the Subordinated Creditor,
and that TCA shall not have any obligation to the Subordinated Creditor, or any
other parties, to exercise any rights, enforce any remedies, or

 

4

--------------------------------------------------------------------------------




take any actions which may be available to them under such agreements.

 

(b)         No Interference. The Subordinated Creditor acknowledges that the
Credit Parties have granted to TCA security interests in all of the Collateral,
and agrees not to interfere with or in any manner oppose a disposition of any
Collateral by TCA in accordance with applicable law and the terms of the
Purchase Agreement and other Transaction Documents.

 

(c)         Reliance by Senior Lender. The Subordinated Creditor acknowledges
and agrees that TCA has relied upon and will continue to rely upon the
subordination provisions provided for herein and the other provisions hereof in
consenting to any loans or other financial accommodations by the Subordinated
Creditor to the Credit Parties.

 

(d)         Obligations of Credit Parties Not Affected. The Subordinated
Creditor hereby agrees that at any time and from time to time, without notice to
or the consent of the Subordinated Creditor, without incurring any
responsibility or obligation to the Subordinated Creditor, and without impairing
or releasing the subordination provided for herein or otherwise impairing the
rights of TCA hereunder: (i) the time for Credit Parties’ performance of or
compliance with any of its agreements contained in the Purchase Agreement or any
other Transaction Document may be extended or such performance or compliance may
be waived by TCA; (ii) the agreements of Credit Parties under the Purchase
Agreement and other Transaction Documents may from time to time be modified by
TCA and Credit Parties for the purpose of adding any requirements thereto or
changing in any manner the rights and obligations of the respective parties
thereunder; (iii) the manner, place, or terms for payment of the Senior Debt or
any portion thereof may be altered or the terms for payment extended, or the
Senior Debt may be renewed in whole or in part, all in accordance with the terms
of the Purchase Agreement and all other Transaction Documents; (iv) the maturity
of the Senior Debt may be accelerated in accordance with the terms of any
present or future agreement between the Credit Parties and TCA; (v) any
Collateral may be sold, exchanged, released, or substituted and any of TCA’s
Security Interests may be terminated, subordinated, or fail to be perfected or
become unperfected; (vi) any guarantor or obligor or other person liable in any
manner for Senior Debt may be discharged, released, or substituted; and (vii)
all other rights against the Credit Parties, any other party, or with respect to
any Collateral, may be exercised by TCA (or TCA may waive or refrain from
exercising such rights).

 

(e)         Rights of Senior Lender Not to Be Impaired. No right of TCA to
enforce the subordination provided for herein or to exercise its other rights
hereunder shall at any time in any way be prejudiced or impaired by any act or
failure to act by the Credit Parties or TCA hereunder or under or in connection
with the Purchase Agreement or any of the Transaction Documents, or by any
noncompliance by the Credit Parties with the terms and provisions and covenants
herein, in the Purchase Agreement, or in any other Transaction Document,
regardless of any knowledge thereof TCA may have or otherwise be charged with.

 

(f)         Financial Condition of the Credit Parties. The Subordinated Creditor
shall not have any right to require TCA to obtain or disclose any information
with respect to: (i) the financial condition or assets or liabilities of the
Credit Parties, or the ability of the Credit Parties to pay the Senior Debt, or
perform their respective obligations under the Purchase Agreement or

 

5

--------------------------------------------------------------------------------




other Transaction Documents; (ii) the Senior Debt; (iii) the Collateral or other
security for any or all of the Senior Debt; (iv) the existence or nonexistence
of any guarantees of, or any other subordination agreements with respect to, all
or any part of the Senior Debt; (v) any action or inaction on the part of TCA or
any other party; or (vi) any other matter, fact, or occurrence whatsoever,
except that TCA agrees to provide written notice of any default or Event of
Default by Credit Parties under the Purchase Agreement or any of the Transaction
Documents, provided, however, that no rights or benefits conferred upon TCA by
this Agreement or under the Purchase Agreement or any of the Transaction
Documents shall be impaired or adversely affected by any failure of TCA to
provide such notice.

 

10.          Restrictions on Transferability of Subordinated Debt. The
Subordinated Creditor agrees that it shall not transfer, assign, encumber,
hypothecate or subordinate, at any time while this Agreement remains in effect,
any right, claim or interest of any kind in or to any of the Subordinated Debt,
either principal or interest or otherwise, and there shall promptly be placed on
each promissory note or other document or agreement constituting a portion of
the Subordinated Debt, a legend reciting that the same is subject to this
Agreement; provided, however, the Subordinated Creditor shall have the right to
transfer or assign the Subordinated Debt, or any portion thereof, so long as a
condition precedent to such transfer or assignment, the transferee or assignee
shall execute and deliver to TCA a subordination agreement substantially in the
same form as this Agreement with respect to such transferred portion of the
Subordinated Debt.

 

11.          Statement of Account. The Subordinated Creditor hereby agrees that
it will provide and deliver to TCA, upon demand, from time to time, a statement
of the account of Credit Parties with the Subordinated Creditor.

 

12.          Miscellaneous.

 

(a)         Subrogation. The Subordinated Creditor hereby agrees that until the
Senior Debt is Discharged, it shall waive any claims and shall not exercise any
right or remedy, direct or indirect, arising by way of subrogation or otherwise,
against the Credit Parties.

 

(b)         Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon the Credit
Parties and the Subordinated Creditor until the Senior Debt is Discharged, or
until the Subordinated Debt is paid in full. The subordinations, agreements, and
priorities set forth herein shall remain in full force and effect regardless of
whether any party hereto in the future seeks to rescind, amend, terminate, or
reform, by litigation or otherwise, its respective agreements with the Credit
Parties.

 

(c)         Reinstatement. This Agreement shall continue to be effective or
shall be reinstated, as the case may be, if, for any reason, any payment of the
Senior Debt by or on behalf of the Credit Parties shall be rescinded or must
otherwise be restored or returned by TCA, whether as a result of an Insolvency
Event or otherwise.

 

(d)         Obligations of the Credit Parties Not Affected. The provisions of
this Agreement are intended solely for the purpose of defining the relative
rights of the Subordinated Creditor, on the one hand, and of TCA, on the other
hand, with respect to the obligations of the

 

6

--------------------------------------------------------------------------------




Credit Parties to TCA and the Subordinated Creditor. Nothing contained in this
Agreement shall: (i) impair, as between the Subordinated Creditor and the Credit
Parties, the obligation of the Credit Parties to pay their respective
obligations with respect to the Subordinated Debt as and when the same shall
become due and payable (subject, however, to the terms of this Agreement as
applicable to TCA’s rights hereunder); or (ii) otherwise affect the relative
rights of the Subordinated Creditor against the Credit Parties, on the one hand,
and of the other creditors (other than TCA) of the Credit Parties against the
Credit Parties, on the other hand.

 

(e)         Further Assurances and Additional Acts. The Subordinated Creditor
shall execute, acknowledge, deliver, file, notarize, and register at its own
expense all such further agreements, instruments, certificates, financing
statements, documents, and assurances, and perform such acts as TCA reasonably
shall deem necessary to effectuate the purposes of this Agreement, and promptly
provide TCA with evidence of the foregoing reasonably satisfactory to TCA.

 

(f)         Entire Agreement. This Agreement: (i) is valid, binding and
enforceable against the Subordinated Creditor and Credit Parties in accordance
with its terms and provisions and no conditions exist as to its legal
effectiveness; and (ii) constitutes the entire agreement between the parties
with respect to the subject matter hereof. No promises, either expressed or
implied, exist between TCA, the Subordinated Creditor and Credit Parties, unless
contained herein. This Agreement is the result of negotiations between the
Subordinated Creditor, Credit Parties and TCA and has been reviewed (or have had
the opportunity to be reviewed) by counsel to all such parties, and is the
product of all parties. Accordingly, this Agreement shall not be construed more
strictly against TCA merely because of TCA’s involvement in its preparation.

 

(g)         Amendments; Waivers. No delay on the part of TCA in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by TCA of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement shall in any event be effective unless the same
shall be in writing and acknowledged by TCA, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. The rights and remedies of TCA
under this Agreement are cumulative and not exclusive of any rights, remedies,
powers, and privileges that may otherwise be available to TCA provided by law.

 

(h)        MANDATORY FORUM SELECTION. THE SUBORDINATED CREDITOR AND EACH CREDIT
PARTY IRREVOCABLY AGREES THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER
WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT, OR THE COLLATERAL
(WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE
SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL
COURTS LOCATED IN BROWARD COUNTY, FLORIDA. THIS PROVISION IS INTENDED TO BE A
“MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT
WITH FLORIDA LAW. THE SUBORDINATED CREDITOR AND EACH CREDIT PARTY HEREBY
CONSENTS TO THE

 

7

--------------------------------------------------------------------------------




EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY, AND EACH WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

(i)         Governing Law. Except in the case of the Mandatory Forum Selection
Clause in Section 12(h) above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement shall be delivered and accepted in
and shall be deemed to be a contract made under and governed by the internal
laws of the State of Nevada, and for all purposes shall be construed in
accordance with the laws of such State, without giving effect to the choice of
law provisions of such State.

 

(j)         WAIVER OF JURY TRIAL. THE SUBORDINATED CREDITOR, THE CREDIT PARTIES
AND TCA, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES IRREVOCABLY, ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, THE COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF
DEALING IN WHICH TCA, THE SUBORDINATED CREDITOR AND THE CREDIT PARTIES ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

(k)         Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

        If to the Credit Parties: Growlife, Inc.     500 Union Street, Suite 810
    Seattle, WA 98101     Attention: Marco Hegyi     E-mail:
mhegyi@growlifeinc.com         With a copy to: Horwitz & Armstrong, LLP    
26475 Rancho Parkway South     Lake Forest, CA 92630     Attention: John
Armstrong, Esq.     E-mail: jarmstrong@horwitzarmstrong.com         If to TCA:
TCA Global Credit Master Fund, LP     3960 Howard Hughes Parkway, Suite 500    
Las Vegas, Nevada 89169     Attn: Mr. Robert Press     E-mail:
bpress@tcaglobalfund.com

 

8

--------------------------------------------------------------------------------




        With a copy to: Lucosky Brookman LLP     101 Wood Avenue South, 5th
Floor     Woodbridge, NJ 08830     Attn: Mr. Seth A. Brookman, Esq.     E-mail:
sbrookman@lucbro.com         If to Subordinated Creditor: ____________________  
  ____________________     ____________________     ____________________

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

(l)         Binding Effect. This Agreement shall become effective upon execution
by the parties hereto and shall be binding on the parties hereto and their
respective successors and assigns.

 

(m)       Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

(n)         Counterparts; Electronic Signatures. This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this Agreement or any other Transaction Document maintained by TCA
shall be deemed to be originals thereof for all purposes.

 

(o)         Costs, Fees and Expenses. The Company shall pay or reimburse TCA for
all reasonable costs, fees and expenses incurred by TCA or for which TCA becomes
obligated in connection with the enforcement of this Agreement, including costs
and expenses and attorneys’

 

9

--------------------------------------------------------------------------------




fees, costs and time charges of counsel to TCA throughout all court levels.

 

(p)         Termination. This Agreement shall not terminate until the Senior
Debt is Discharged, or until the Subordinated Debt is paid in full in accordance
with the provisions hereof.

 

(q)         Specific Performance. TCA is hereby authorized to demand specific
performance of this Agreement, whether or not the Credit Parties shall have
complied with any of the provisions hereof applicable to them, at any time when
the Subordinated Creditor shall have failed to comply with any of the provisions
of this Agreement applicable to it. The Subordinated Creditor hereby irrevocably
waives any defense based on the adequacy of a remedy at law, which might be
asserted as a bar to such remedy of specific performance.

 

(r)          Authority. Each party hereby represents and warrants to the others
that each party has the requisite power and authority to enter into this
Agreement and otherwise to carry out its respective obligations hereunder, and
that the execution, delivery and performance by each party of this Agreement
have been duly authorized by all necessary action on the part of each party,
respectively and as applicable, and that the person executing this Agreement on
behalf of each party has been fully authorized to do so in accordance with
applicable law and the governing documents of each party.

 

[Signatures on the following page]

 

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Subordination Agreement
as of the date first written above.

 

GROWLIFE, INC.

      By:     Name: Marco Hegyi Title: President

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the President of Growlife, Inc.,
a Delaware corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 1 of 10


 

11

--------------------------------------------------------------------------------




BUSINESS BLOOM INC.

      By:     Name: Title:

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Business Bloom Inc., a California corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 2 of 11

 

12

--------------------------------------------------------------------------------




EVERGREEN GARDEN CENTERS LLC

      By:     Name: Marco Hegyi Title: Manager

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Evergreen Garden Centers LLC, a Delaware limited
liability company, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 3 of 11


 

13

--------------------------------------------------------------------------------




GROWLIFE HYDROPONICS, INC.

      By:     Name: Marco Hegyi Title: Chief Executive Officer

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Growlife Hydroponics, Inc., a Delaware corporation,
who is personally known to me to be the same person whose name is subscribed to
the foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 4 of 11

 

14

--------------------------------------------------------------------------------




ROCKY MOUNTAIN HYDROPONICS

      By:     Name: Marco Hegyi Title: Manager

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Rocky Mountain Hydroponics, a Colorado limited
liability company, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 5 of 11


 

15

--------------------------------------------------------------------------------




SG TECHNOLOGIES CORP. 

      By:     Name: Title:

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of SG Technologies Corp., a Nevada corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 6 of 11


 

16

--------------------------------------------------------------------------------




SOJA, INC.

      By:     Name: Title:

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Soja, Inc., a California corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 7 of 11


 

17

--------------------------------------------------------------------------------




GROWLIFE PRODUCTIONS INC.

      By:     Name: Title:

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Growlife Productions Inc., a California corporation,
who is personally known to me to be the same person whose name is subscribed to
the foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 8 of 11


 

18

--------------------------------------------------------------------------------




PHOTOTRON INC.

      By:     Name: Title:

    STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Phototron Inc., a California corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 9 of 11

 

19

--------------------------------------------------------------------------------




TCA GLOBAL CREDIT MASTER FUND, LP

        By: TCA Global Credit Master Fund, GP, Ltd. Its: General Partner     By:
      Name: Robert Press Title: Director

 

Subordination Agreement – Signature Page 10 of 11

 

20

--------------------------------------------------------------------------------




                            STATE OF ________________ )   )  SS. COUNTY OF
______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that ____________, who is personally known to me to
be the same person whose name is subscribed to the foregoing, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth. 

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

        Notary Public           My Commission Expires:        

 

Subordination Agreement – Signature Page 11 of 11

 

21

--------------------------------------------------------------------------------